JUDGMENT

This case came to be heard on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing, it is
ORDERED and ADJUDGED by the Court that the judgment below be affirmed for the reasons stated by the District Court. While plaintiff-appellant argues on appeal that her injuries tend to show that the force used by Marshal Waters was unreasonable under the circumstances, she offered no proof at trial as to the injuries that might reasonably have been expected to flow from the force used.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.